                     Case 3:17-cv-07106-SK Document 87 Filed 10/21/19 Page 1 of 6




 1   JOSEPH H. HUNT
     Assistant Attorney General
 2
     DAVID L. ANDERSON
 3   United States Attorney
 4   MARCIA BERMAN
     Assistant Branch Director
 5
     R. CHARLIE MERRITT
 6   KEVIN P. HANCOCK
     Trial Attorneys
 7   Civil Division, Federal Programs Branch
 8   U.S. Department of Justice
     919 East Main Street, Suite 1900
 9   Richmond, VA 23219
     Telephone: (202) 514-4964
10   Fax: (804) 819-7417
     E-mail: robert.c.merritt@usdoj.gov
11
     Attorneys for Defendants
12
13
                                   UNITED STATES DISTRICT COURT
14                           FOR THE NORTHERN DISTRICT OF CALIFORNIA

15
      PEOPLE OF THE STATE OF CALIFORNIA
16    ex rel. Xavier Becerra, Attorney General of       No. 3:17-cv-7106-SK
17    California,

18
                                                        JOINT SCHEDULING PROPOSAL
19                               Plaintiff,

20              v.
21    UNITED STATES DEPARTMENT OF
      EDUCATION and BETSY DEVOS, in her
22    official capacity as Secretary of Education
23
                                 Defendants.
24
25
26
27
28



     Joint Scheduling Proposal
     3:17-cv-7106-SK
                                                    1
                  Case 3:17-cv-07106-SK Document 87 Filed 10/21/19 Page 2 of 6




 1            On October 8, 2019, the Court entered an Order directing the parties to meet and confer
 2   and “submit a joint scheduling proposal no later than October 21, 2019.” Order, ECF No. 78
 3   (“October 8 Order”). In the October 8 Order, the Court permitted the parties to propose two
 4   schedules, “one assuming the Court finds that the administrative record is already complete, and
 5   one assuming that the Court finds that the administrative record is incomplete.” October 8 Order.
 6            The parties have met and conferred and were unable to reach agreement regarding the two
 7   alternative schedules, conditioned on whether the Court orders additional completion of the
 8   administrative record. Accordingly, the parties set forth their respective scheduling proposals
 9   below.
10   I.       Plaintiffs’ Proposal
11            If the Court finds that the administrative record is complete: Plaintiff has informed
12   Defendants that they would agree to no more than a two-week extension—from October 25,
13   2019, to November 8, 2019—of the Court’s deadline to produce a privilege log. Counsel in the
14   related Manriquez case endorses Plaintiff’s position and agrees that it is consistent with putting
15   both related cases on the same scheduling track.
16
              Plaintiff opposes any greater extension of time, for the reasons set forth in Plaintiff’s
17
     opposition to Defendants’ motion to extend the October 25, 2019, deadline. See California’s
18
     Opposition to Motion to Extend, to be filed on October 21, 2019. In short, Defendants’ motion to
19
     extend the deadline another 77 days does not meet the requirements of Civil Local Rule 6-3,
20
     demonstrates their lack of diligence, and will further delay reaching the merits of this case,
21
     which has been pending for almost two years, to the prejudice of Plaintiff. As Plaintiff points out
22
     in its brief, Defendants’ proffered reason for needing more time—to review approximately
23
     54,000 documents, because they do not know why the documents were excluded from the
24
25   administrative record in the first place—only underscores the irregularity of the agency’s initial

26   record search and review. This disclosure therefore provides further justification for an order

27   requiring Defendants to complete the record. Plaintiff believes a two-week extension (to

28   November 8, 2019) for Defendants to produce the privilege log is reasonable.



     Joint Scheduling Proposal
     3:17-cv-7106-SK
                                                        2
                  Case 3:17-cv-07106-SK Document 87 Filed 10/21/19 Page 3 of 6




 1            Plaintiff agrees that any motion challenging Defendant’s privilege assertions or any
 2   motion regarding in camera review should be filed within 21 days of the Department’s
 3   production of the privilege log.
 4            If the Court finds that the administrative record is incomplete: Plaintiff respectfully
 5   submits that Defendants should be given no more than six weeks (42 days) after the issuance of
 6   the Court’s order to complete the administrative record and provide an expanded privilege log.
 7   Counsel in the related Manriquez case has informed Plaintiff that it endorses Plaintiff’s position
 8   and agrees that it is consistent with putting both related cases on the same scheduling track.
 9
              Plaintiff’s proposed timeline of no more than six weeks is triggered by the issuance of the
10
     Court’s completion order. This is a reasonable means to ensure an expeditious and timely
11
     production of the completed administrative record and an expanded privilege log. Defendants, in
12
     contrast, request a due date six weeks after their proposed January 10, 2020, date for producing a
13
     privilege log for the current administrative record. Accordingly, Defendants’ proposal anticipates
14
     a deadline of February 27, 2020 for the expanded administrative record—more than four months
15
     away from today’s date. Defendants contend they need this extra time to review 54,000
16
     documents – and because “any effort” to further complete the record would be “in addition” to
17
18   their efforts on the pending privilege log. To the extent Defendants suggest they would duplicate

19   efforts, Plaintiff respectfully submits that any review of the 54,000 documents be done once, and

20   that allotting separate reviews for the pending log and an expanded record would be wasteful. 1

21
     1
22     While claiming that six weeks would be necessary to search and produce additional documents,
     Defendants at the same time contend they already have produced all documents directly or
23   indirectly considered by the agency in its “discharge decisions.” In limiting the central agency
24   question to case-by-case adjudications, Defendants, as in their prior certifications, necessarily
     elude their obligation to include documents bearing on the agency’s broader decision to abandon
25   and replace its full-relief policy. Plaintiff respectfully submits that Defendants’ position that they
     would have nothing else to add to the record is untenable and contradicted by Northern District
26   of California authority. See Regents of the Univ. of Cal. v. U.S. Dep’t of Homeland Sec., No. 17-
27   05211, 2017 WL 4642324, at *4 (N.D. Cal. Oct. 17, 2017) (“It is simply not plausible that [the
     agency] reversed policy . . . without having generated any materials analyzing . . . factors
28   militating in favor of and against the switch in policy.”).


     Joint Scheduling Proposal
     3:17-cv-7106-SK
                                                        3
                  Case 3:17-cv-07106-SK Document 87 Filed 10/21/19 Page 4 of 6




 1            Plaintiff agrees that any motion challenging the Department’s privilege assertions or any
 2   motion regarding in camera review should be filed within 21 days of the Department’s
 3   production of a privilege log that is part of an expanded and completed administrative record.
 4   II.      Defendants’ Proposal
 5            If the Court finds that the administrative record is complete: On October 11, the Court
 6   entered an order requiring, among other things, that Defendants produce a privilege log for the
 7   entire administrative record by October 25, 2019. Amended Order at 1, ECF No. 81. For the
 8   reasons explained in Defendants’ motion to extend that deadline, Defendants need significantly
 9   more time in order to produce such a privilege log. See Motion to Extend, ECF No. 85 (“Extension
10   Motion”). In short, the Department must conduct some level of review of the approximately
11   54,000 documents it collected when compiling the administrative record, determine which
12   documents were excluded on the basis of privilege (as opposed to the basis that they were not
13   considered, directly or indirectly, by the relevant decisionmaker), and log each privileged
14   document by explaining, per the Court’s Amended Order, the nature of each document, which
15   privilege is asserted, and whether each document has been produced in response to a FOIA request.
16   Id. at 3-4. Consistent with their extension request, Defendants respectfully submit that they be
17   given until January 10, 2020 to produce a privilege log covering the Department’s entire
18   administrative record, assuming the Court does not order the Department to complete the record
19   in any way.
20            The parties agree that Plaintiff will then file any motion challenging the Department’s
21   privilege assertions within 21 days of the Department’s production of the privilege log.
22            If the Court finds that the administrative record is incomplete: Regardless of whether the
23   Court orders the Department to complete the administrative record, the Department needs until
24   January 10 to complete all the work necessary to produce a privilege log for the record that it had
25   produced in this case. If the Court orders the Department to complete the record in some fashion,
26   such as by requiring additional searches, the Department will need additional time to conduct
27   whatever work is required by the Court’s completion order, including the logging of any additional
28   documents on an expanded privilege log.         Because the Department has already performed


     Joint Scheduling Proposal
     3:17-cv-7106-SK
                                                      4
                  Case 3:17-cv-07106-SK Document 87 Filed 10/21/19 Page 5 of 6




 1   extensive searches and collected a significant volume of documents in compiling the
 2   administrative record for the related cases, it is hopeful that significant additional searches will not
 3   be necessary in response to any order to complete the record. The Department will, however, need
 4   to review the volume of documents it has already collected (more than 54,000), see Extension
 5   Motion at 3, both for privilege in order to produce a privilege log and for responsiveness to any
 6   further order from the Court. Thus, any effort to respond to an order requiring completion of the
 7   administrative record would necessarily be in addition to the efforts that are already underway to
 8   produce a privilege log for the record that has been certified. To allow the Department sufficient
 9   time to complete this process, Defendants respectfully submit that the Department be given an
10   additional six weeks, until February 21, to produce a “complete” administrative record and
11   privilege log based on any further Court order. Defendants believe the parties and the Court can
12   revisit the propriety of that date as necessary if and when the Court orders the record to be
13   completed. 2
14            The parties agree that Plaintiff will file any motion challenging the Department’s privilege
15   assertions within 21 days of the Department’s production of a privilege log for any expanded
16   administrative record ordered by the Court.
17   DATED: October 21, 2019                             Respectfully submitted,
18                                                       XAVIER BECERRA
                                                         Attorney General
19
20
     2
       Defendants note that it is difficult to predict, at this time, what further work may be required in
21
     response to an order requiring completion of the record. If all that is required is that the
22   Department “include the eight documents referred to in California’s Motion,” see Proposed Order
     at 2, ECF No. 66-5, the Department could certainly perform that task expeditiously. California
23   also asks, however, for an order requiring the Department to “revisit and complete the
     administrative record, including searching for all documents and materials directly or indirectly
24
     considered by the U.S. Department of Education in making the decision to abandon and replace
25   its full-relief methodology for defrauded Corinthian borrowers.” Id. at 1-2. As Defendants have
     explained, the Department included the documents that were considered, directly or indirectly, in
26   making “full-relief” discharge decisions and in adopting the partial relief methodology that
27   Plaintiff alleges “abandoned” the “rule” requiring full relief, see Defs.’ Opp’n at 2-4, 17-18, ECF
     No. 72. Defendants thus believe that they have produced a complete administrative record and
28   would need further guidance from the Court to “complete” the record in the manner Plaintiff
     requests.


     Joint Scheduling Proposal
     3:17-cv-7106-SK
                                                        5
                  Case 3:17-cv-07106-SK Document 87 Filed 10/21/19 Page 6 of 6




 1                                              /s/ Steven De Salvo___________
                                                STEVEN DE SALVO
 2                                              Deputy Attorney General
 3                                              Attorneys for the People of the State of
                                                California
 4
 5                                              Counsel for Plaintiff

 6
                                                JOSEPH H. HUNT
 7                                              Assistant Attorney General

 8                                              MARCIA BERMAN
                                                Assistant Branch Director
 9
                                                /s/ R. Charlie Merritt
10                                              R. CHARLIE MERRITT (VA Bar # 89400)
                                                KEVIN P. HANCOCK
11                                              Trial Attorneys
                                                U.S. Department of Justice
12                                              Civil Division, Federal Programs Branch
                                                919 East Main Street, Suite 1900
13                                              Richmond, VA 1900
                                                (202) 616-8098 (phone)
14                                              (804) 819-7417 (fax)
                                                robert.c.merritt@usdoj.gov
15
                                                Counsel for Defendants
16
17
18
19
20
21
22
23
24
25
26
27
28



     Joint Scheduling Proposal
     3:17-cv-7106-SK
                                               6
